IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL,           :   No. 2093 Disciplinary Docket No. 3
                Petitioner                :
                                          :   No. 130 DB 2014
              v.                          :
                                          :   Attorney Registration No. 92367
KATHY LAURINO YEATTER,                    :
               Respondent                 :   (Lebanon County)




                                      ORDER


PER CURIAM:



              AND NOW, this 7th day of May, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated April 6,

2015, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant

to Pa.R.D.E. 215(g), and it is

       ORDERED that Kathy Laurino Yeatter is suspended on consent from the Bar of

this Commonwealth for a period of three years, and she shall comply with all the

provisions of Pa.R.D.E. 217.